DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     RM & ASSOCIATE CONSULTING, INC. a/a/o JORGE ARIAS,
                        Appellant,

                                    v.

              PEOPLE’S TRUST INSURANCE COMPANY,
                           Appellee.

                              No. 4D21-598

                          [January 13, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Daniel Kanner, Judge; L.T. Case Nos. COCE18-
16218(55), CACE20-14718, COCE18-016263, and CACE20-014634.

  Jose P. Font of Font & Nelson, PLLC, Fort Lauderdale, for appellant.

   Mark D. Tinker and Mary Lou Cuellar-Stilo of Cole, Scott & Kissane,
P.A., Tampa, and Brett Frankel, Jonathan Sabghir, and Robert B.
Gertzman of People’s Trust Insurance Company, Deerfield Beach, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.